Exhibit # 10(48)
SURETY CANADA QUOTA SHARE TREATY
(hereinafter referred to as “Reinsurance Agreement”)
Effective: January 1, 2010
entered into by and between
CONTINENTAL CASUALTY COMPANY (Canadian Branch)
(hereinafter referred to as “Company”)
and
WESTERN SURETY COMPANY
(hereinafter referred to as “Reinsurer”)
In consideration of the mutual covenants contained herein, and upon the terms
and conditions hereinafter set forth the Company and the Reinsurer hereby agree
as follows:
ARTICLE 1 — BUSINESS COVERED
This Reinsurance Agreement shall cover the Company’s Net Liability on Surety
Business written or renewed in Canada, by or on behalf of the Company, during
the term of this Reinsurance Agreement, and ceded hereunder. However, if
mutually agreed between the Company and the Reinsurer, the Company may retain a
Policy, or portion of a Policy, and not be required to cede such Policy, or
portion of such Policy, associated with its Surety Business to the Reinsurer
under this Reinsurance Agreement. In the event a Policy is not ceded hereunder,
the Policy shall be identified and the exception documented, in writing, in the
underwriting file.
The liability of the Reinsurer shall commence simultaneously with that of the
Company. In the event that a loss covered hereunder involves more than one of
the Company’s policies, this Reinsurance Agreement shall provide coverage for
each and every Policy in such loss.
ARTICLE 2 — TERM AND CANCELLATION
This Reinsurance Agreement is effective January 1, 2010 and shall continue in
full force and effect through December 31, 2010, both days inclusive. Upon
expiration of this Reinsurance Agreement, the Reinsurer shall continue to cover
all Policies coming within the terms and conditions of this Reinsurance
Agreement, until the natural expiration or anniversary of such Policies.
Notwithstanding the expiration of this Reinsurance Agreement as hereinabove
provided, the provisions of this Reinsurance Agreement shall continue to apply
to all unfinished business hereunder and that all obligations and liabilities
incurred by each party hereafter, prior to such expiration, shall be fully
performed and discharged.
Surety Canada Quota Share Treaty
Effective: January 1, 2010
Page 1 of 15

 



--------------------------------------------------------------------------------



 



ARTICLE 3 — TERRITORY
This Reinsurance Agreement applies to the territory as in the Company’s original
Policies reinsured hereunder.
ARTICLE 4 — ORIGINAL CONDITIONS
All amounts ceded hereunder shall be subject to the same gross rating and to the
same clauses, conditions, exclusions and modifications of the Company’s
Policies, subject to the limits, terms and conditions of this Reinsurance
Agreement.
Except as specifically and expressly provided for in the Insolvency Article, the
provisions of this Reinsurance Agreement are intended solely for the benefit of
the parties to and executing this Reinsurance Agreement, and nothing in this
Reinsurance Agreement shall in any manner create, or be construed to create, any
obligations to or establish any rights against any party to this Reinsurance
Agreement in favor of any third parties or other persons not parties to and
executing this Reinsurance Agreement.
ARTICLE 5 — DEFINITIONS

A.   The term “Extra Contractual Obligations” as used in this Reinsurance
Agreement shall mean those liabilities not covered under any other provision of
this Reinsurance Agreement and which arise from the handling of any claim on
business covered hereunder, such liabilities arising because of, but not limited
to, the following: failure by the Company to settle within the Policy limit, or
by reason of alleged or actual negligence, fraud or bad faith in rejecting an
offer of settlement or in preparation of the defense or in the trial of any
action against its insured or reinsured or in the preparation or prosecution of
an appeal consequent upon such action.

B.   The term(s) “Loss” and “Losses” as used in this Reinsurance Agreement shall
mean that amount incurred by the Company in respect of any settlements, awards,
or judgments (including interest where classified as loss) incurred in
connection with any Policy reinsured hereunder after deduction for all
recoveries, salvages, subrogations and other reinsurances. The Reinsurer and
Company agree that the convention to be followed when determining when a loss is
incurred is that the date of notice of the actual event of loss or default shall
be the date the loss is incurred, except that when the date of notice of the
actual event of loss or default occurs after the expiration of a Policy then the
date immediately preceding the date the Policy expires shall be deemed to be the
date the loss is incurred.

C.   The term “Loss Expenses” as used in this Reinsurance Agreement shall mean
all expenses incurred by the Company in the investigation, appraisal,
adjustment, litigation and/or defense of claims under the business reinsured
hereunder, including court costs, interest accrued prior to final judgment if
included as expense on reinsured Policies, interest accrued after final
judgment, but excluding internal office expenses, salaries, per diem, and other
remuneration of regular Company employees unless diverted from their normal
duties to handle such Loss.

D.   The term “Net Premiums Written” as used in this Reinsurance Agreement shall
mean the gross written premiums on Policies written, renewed or assumed during
the term of this Reinsurance Agreement on business the subject of this
Reinsurance Agreement,

Surety Canada Quota Share Treaty
Effective: January 1, 2010
Page 2 of 15

 



--------------------------------------------------------------------------------



 



    less cancellation and return premiums and less premiums ceded on all other
reinsurance which inures to the benefit of this Reinsurance Agreement on
business the subject of this Reinsurance Agreement.

E.   The term “Net Liability” as used in this Reinsurance Agreement shall mean
the remaining portion of the Company’s gross liability on each Policy reinsured
under this Reinsurance Agreement after deduction of all reinsurance which inures
to the benefit of this Reinsurance Agreement.

F.   The term(s) “Policy” and “Policies” as used in this Reinsurance Agreement
shall mean the Company’s binders, riders, policies, endorsements, bonds and
contracts providing insurance and reinsurance on the Surety Business covered
under this Reinsurance Agreement.

G.   The term “Surety Business” as used in this Reinsurance Agreement means the
issuance, writing or underwriting of policies or licenses with respect to the
following: (i) bonds required by statutes or ordinances guaranteeing the payment
of certain taxes and fees and providing consumer protection as a condition to
granting licenses to engage in various trades or professions, (ii) bonds
required by statutes, courts or legal documents for the protection of those on
whose behalf a fiduciary acts, (iii) bonds required by statutes or ordinances to
guarantee the lawful and faithful performance of the duties of office by public
officials, (iv) bonds required by statutes to protect against improper actions
by notaries public, and (v) bonds which secure the payment and/or performance of
an obligation under a written contract; but it shall not include, without
limitation, financial guaranty bonds and the issuance, writing or underwriting
of bonds and licenses which cover Losses arising from employee dishonesty.

ARTICLE 6 — PREMIUM
As outlined in the Reports and Remittances Article, the Company shall pay to the
Reinsurer 100% of the Company’s Net Premiums Written on its Net Liability on the
business covered hereunder, less the ceding commission.
The Company and the Reinsurer agree that in respect of the business covered
hereunder, the Company shall not be responsible or liable to the Reinsurer for
any such amounts to the extent such amounts constitute premiums that: (i) have
not been actually collected or received by an insurance agent, broker,
intermediary or other insurance representative of the Company, or (ii) have been
collected or received by an insurance agent, broker, intermediary or other
insurance representative of the Company but not remitted to the Company by such
agent, broker, intermediary or other insurance representative.
It is mutually understood and agreed by and between the Reinsurer and the
Company that the Reinsurer shall have no recourse whatsoever against the Company
for any such uncollected or unremitted premiums.
Surety Canada Quota Share Treaty
Effective: January 1, 2010
Page 3 of 15

 



--------------------------------------------------------------------------------



 



ARTICLE 7 — CEDING COMMISSION
The Reinsurer agrees to allow the Company a commission allowance per calendar
quarter of (a) the actual direct expenses incurred in the underwriting of
Canadian business, plus (b) 33.5% of Net Premiums Written ceded under this
Reinsurance Agreement. Return commission shall be allowed on return premiums at
the same rate.
Such commission allowance shall be the sole provision for all commissions,
brokerages, taxes, board, exchange or bureau assessments, and for all other
expenses of whatever nature, including but not limited to rent and applicable
salaries for the use and employment of the Company’s office space and employees,
excepting loss expenses.
ARTICLE 8 — LOSS SETTLEMENTS & NOTICES
Claims shall be adjusted and salvage and subrogation shall be handled pursuant
to the terms of the Services and Indemnity Agreement effective January 1, 2010,
between the Company and the Reinsurer.
The Reinsurer shall be liable for its proportionate share of all Losses and Loss
Expenses covered under this Reinsurance Agreement. However, in the event a
verdict or judgment is reduced by an appeal or a settlement, subsequent to the
entry of the judgment, resulting in an ultimate saving on such verdict or
judgment, or a judgment is reversed outright, the expense incurred in securing
such final reduction or reversal shall be prorated between the Reinsurer and the
Company in the proportion that each benefits from such reduction or reversal,
and the expenses incurred up to the time of the original verdict or judgment
shall be pro rated in proportion to each party’s interest in such verdict.
In addition, the Reinsurer shall also be liable for its proportionate share of
all legal expenses and other costs incurred in connection with coverage
questions and legal actions connected thereto arising under the business covered
by this Reinsurance Agreement. The Reinsurer’s proportionate share of these
costs and expenses shall be the same as the Reinsurer’s percentage of
participation in this Reinsurance Agreement.
Nothing in this Reinsurance Agreement shall be construed as meaning that Losses
are not recoverable hereunder until the actual Loss of the Company has been
ascertained.
ARTICLE 9 — EXCESS OF ORIGINAL POLICY LIMITS
This Reinsurance Agreement shall protect the Company as provided in Article 1 —
Business Covered in connection with Loss in excess of the limit of the original
Policy, such Loss in excess of the limit having been incurred because of failure
by the Company to settle within the Policy limit or by reason of alleged or
actual negligence, fraud or bad faith in rejecting an offer of settlement or in
the preparation of the defense or in the trial of any action against its insured
or reinsured or in the preparation of prosecution of an appeal consequent upon
such action.
However, this Article shall not apply where the Loss has been incurred due to
fraud by a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any claim covered hereunder.
Surety Canada Quota Share Treaty
Effective: January 1, 2010
Page 4 of 15

 



--------------------------------------------------------------------------------



 



For the purpose of this Article, the word “Loss” shall mean any amounts for
which the Company would have been contractually liable to pay had it not been
for the limit of the original Policy. The date on which any Excess of Original
Policy Limit Loss is incurred by the Company shall be deemed, in all
circumstances, to be the date of the original Loss.
ARTICLE 10 — EXTRA CONTRACTUAL OBLIGATIONS
This Reinsurance Agreement shall protect the Company as provided in Article 1 —
Business Covered where the Loss includes any Extra Contractual Obligations.
The date on which any Extra Contractual Obligation Loss is incurred by the
Company shall be deemed, in all circumstances, to be the date of the original
Loss.
However, this Article shall not apply where the Loss has been incurred due to
fraud by a member of the Board of Directors or a corporate officer of the
Company acting individually or collectively or in collusion with any individual
or corporation or any other organization or party involved in the presentation,
defense or settlement of any Loss covered hereunder.
ARTICLE 11 — REPORTS AND REMITTANCES

A.   Not later than 30 calendar days following the end of each calendar quarter,
the Company or its representatives shall prepare a report showing:

  1.   Net Premium Written accounted for during the quarter;     2.   The ceding
commission applicable to the above as provided for in this Reinsurance
Agreement;     3.   Losses and Loss Expenses paid during the quarter, less
inuring reinsurance;     4.   Subrogation, salvage, or other recoveries credited
during the quarter;     5.   Outstanding loss reserves.

    The positive balance of (1) less (2) less (3) plus (4) shall be remitted by
the Company to the Reinsurer within 15 calendar days after the date of such
report. Any balance shown to be due the Company shall be remitted by the
Reinsurer within 15 calendar days after receipt of such report.

B.   Annually the Company or its representatives shall furnish the Reinsurer
with such information as the Reinsurer may require to complete its Annual
Convention Statement.

C.   The Reinsurer shall maintain the required reserves as to the Reinsurer’s
portion of claims and Losses hereunder. In the event the Company is required to
provide collateral for Losses that the Reinsurer is liable for hereunder, upon
mutual consent, the Reinsurer shall provide funding for such collateral in a
manner acceptable to both parties. Unless otherwise agreed by the Company and
the Reinsurer, (i) all interest earned on such funding provided by the Reinsurer
shall first be credited to the Company up to the actual cost of establishing the
collateral mechanism, after which all interest shall be credited to the
Reinsurer on a quarterly basis and (ii) upon final payment of all claims or
balances associated with such Loss or at such time as all claims associated with
such Loss are closed by the Company, any funding balance shall be returned
promptly to the Reinsurer.

ARTICLE 12 — OFFSET
Surety Canada Quota Share Treaty
Effective: January 1, 2010
Page 5 of 15

 



--------------------------------------------------------------------------------



 



For settlement purposes only, the Company or the Reinsurer shall have the right
to offset any balance or amounts due from one party to the other under the terms
of this Reinsurance Agreement and its related Services and Indemnity Agreement.
The party asserting the right of offset may exercise such right any time whether
the balances due are on account of premiums or Losses. In the instance of
insolvency of the Company, applicable federal and provincial law shall apply.
ARTICLE 13 — CURRENCY
Whenever the word “Dollars” or the “$” sign appears in this Reinsurance
Agreement, they shall be construed to mean Canadian Dollars and all transactions
under this Reinsurance Agreement shall be in Canadian Dollars.
Amounts paid or received by the Company in any other currency shall be converted
to Canadian Dollars at the rate of exchange at the date such transaction is
entered on the books of the Company.
ARTICLE 14 — ACCESS TO RECORDS
Subject to the provisions of the Confidentiality Article and provided the
Company receives reasonable prior notice, the Reinsurer, or its duly accredited
representative, shall have access to the non-privileged books and records
(“records”) of the Company relating to premium and loss transactions under this
reinsurance. Access shall be allowed during normal business hours, at the
location where such records are kept in the usual course of business. Upon the
Reinsurer’s request and at the Reinsurer’s expense, the Company may provide
copies of the whole or part of such records. If the Company or the Reinsurer
discovers the inadvertent disclosure of privileged records, the parties agree
that (a) such records or copies of records shall be returned immediately to the
Company and (b) such inadvertent disclosure shall not constitute a waiver of any
associated privilege to such records.
For purposes of this Article, “privileged” shall mean attorney/client privileged
and privileged attorney work product as defined under applicable law.
The Reinsurer shall be permitted access to records only on the condition that
either (a) there are no balances payable hereunder by the Reinsurer that are
overdue or (b) the Reinsurer has funded all balances due hereunder in a form
acceptable to the Company and OSFI (as herein defined) by either establishing a
Trust Agreement or a clean, irrevocable, and evergreen Letter of Credit, of
which the Company shall be the beneficiary, as hereinafter provided.
The Reinsurer is responsible for all costs associated with providing such Trust
Agreement and/or Letters of Credit as required under this Article.
ARTICLE 15 — ERRORS AND OMISSIONS
Any inadvertent delay, omission or error shall not be held to relieve either
party hereto from any liability which would attach to it hereunder if such
delay, omission, or error had not been made, provided such omission or error is
rectified as soon as possible after discovery.
ARTICLE 16 — TAXES
Surety Canada Quota Share Treaty
Effective: January 1, 2010
Page 6 of 15

 



--------------------------------------------------------------------------------



 



The Company shall be liable for all premium taxes on business covered hereunder.
If the Reinsurer is obligated to pay any premium taxes on this business, then
the Company shall reimburse the Reinsurer, however, the Company shall not be
required to pay taxes twice on the same premium.
ARTICLE 17 — INSOLVENCY
(This Article and applicable federal and provincial law shall apply in the event
of the insolvency of the Company. In the event of a conflict between any
provision of this Article and such applicable law, the applicable law shall
prevail.)
This reinsurance shall be payable by the Reinsurer on the basis of the liability
of the Company under Policy or Policies reinsured without diminution, because of
the insolvency of the Company, to the Company or its liquidator, receiver, or
statutory successor.
In the event of insolvency of the Company, the liquidator or receiver or
statutory successor of the Company shall give written notice to the Reinsurer of
the pendency of a claim filed against the Company on the Policy or Policies
reinsured within a reasonable time after such claim is filed in the insolvency
proceeding. During the pendency of such claim the Reinsurer may investigate such
claim and interpose, at its own expense, in the proceeding where such claim is
to be adjudicated, any defense or defenses which it may deem available to the
Company or its liquidator or receiver or statutory successor. The expenses thus
incurred by the Reinsurer shall be chargeable, subject to court approval,
against the Company as part of the expense of liquidation to the extent of a
proportionate share of the benefits, which may accrue to the Company solely as a
result of the defense so undertaken by the Reinsurer.
Should the Company go into liquidation or should a receiver be appointed, the
Reinsurer shall be entitled to deduct from any sums which may be or may become
due to the Company any sums which are due to the Reinsurer by the Company and
which are payable at a fixed or stated date under this Reinsurance Agreement, to
the full extent permitted under applicable law.
It is further understood and agreed that, in the event of the insolvency of the
Company, the reinsurance under this Reinsurance Agreement shall be payable
directly by the Reinsurer to the Company or to its liquidator, receiver or
statutory successor except a) where this Reinsurance Agreement specifically
provides another payee or such reinsurance in the event of the insolvency of the
Company or b) where the Reinsurer with the consent of the direct insured or
insureds has assumed such Policy obligations of the Company as direct
obligations of the Reinsurer to the payees under such Policies and in
substitution for the obligations of the Company to such payees.
In no event shall anyone other than the parties to this Reinsurance Agreement
or, in the event of the Company’s insolvency, its liquidator, receiver, or
statutory successor, have any rights under this Reinsurance Agreement.
ARTICLE 18 — AMENDMENTS
This Reinsurance Agreement may be altered or amended in any of its terms and
conditions by written mutual consent of the Company and the Reinsurer. Such
written mutual consent shall then constitute a part of this Reinsurance
Agreement.
Surety Canada Quota Share Treaty
Effective: January 1, 2010
Page 7 of 15

 



--------------------------------------------------------------------------------



 



ARTICLE 19 — ARBITRATION
As a condition precedent to any right of action hereunder, any dispute arising
out of the interpretation, performance or breach of this Reinsurance Agreement,
including the formation or validity thereof, shall be submitted for decision to
a panel of three arbitrators. Notice requesting arbitration shall be in writing
and sent certified mail, return receipt requested.
One arbitrator shall be chosen by each party and the two arbitrators shall,
before instituting the hearing, choose an impartial third arbitrator who shall
preside at the hearing. If either party fails to appoint its arbitrator with
thirty (30) days after being requested to do so by the other party, the latter,
after ten (10) days notice by certified mail of its intention to do so, may
appoint the second arbitrator.
If the two arbitrators are unable to agree upon the third arbitrator within
thirty (30) days of their appointment each of them shall name two, of whom the
other shall decline one and the decision shall be made by drawing lots. All
arbitrators shall be disinterested active or former executive officers of
insurance or reinsurance companies, not under the control of either party to
this Reinsurance Agreement.
Within thirty (30) days after notice of appointment of all arbitrators, the
panel shall meet and determine timely periods for briefs, discovery procedures
and schedules for hearings. The panel shall be relieved of all judicial
formality and shall not be bound by the strict rules of procedure and evidence.
Arbitration shall take place in Toronto, Canada.. The decision of any two
arbitrators when rendered in writing shall be final and binding. The panel is
empowered to grant interim relief as it may deem appropriate.
The panel shall make its decision considering the custom and practice of the
applicable insurance and reinsurance business as promptly as possible following
the termination of the hearings. Judgment upon the award may be entered in any
court having jurisdiction thereof.
Each party shall bear the expense of its own arbitrator and shall jointly and
equally bear with the other party the expense of the third arbitrator and of the
arbitration. The panel is prohibited from awarding punitive, exemplary or treble
damages, of whatever nature, in connection with any arbitration proceeding
concerning this Reinsurance Agreement.
Surety Canada Quota Share Treaty
Effective: January 1, 2010
Page 8 of 15

 



--------------------------------------------------------------------------------



 



ARTICLE 20 — CHOICE OF LAW
This Reinsurance Agreement, including all matters relating to formation,
validity and performance thereof, shall be interpreted in accordance with laws
of the province of Ontario and the federal laws of Canada applicable therein.
ARTICLE 21 — NOTICES
Any notice relating to this Reinsurance Agreement shall be in writing and shall
be sufficiently given if delivered by certified mail to the Company at the
following address:
Continental Casualty Company (Canadian Branch)
250 Yonge Street, Suite 1500
Toronto, Ontario M5B 2L7
Canada
Attn: Chief Agent for Canada
and to the Reinsurer at the following address:
Western Surety Company
Attn: Chief Executive Officer
Sioux Falls, South Dakota 57117-5077
ARTICLE 22 — ENTIRE AGREEMENT
This Reinsurance Agreement, and that certain Canadian Services and Indemnity
Agreement between the parties dated January 1, 2010, represent the entire
agreement and understanding among the parties. No other oral or written
agreements or contracts relating to the risks reinsured hereunder currently
exist and/or are contemplated between the parties.
ARTICLE 23 — FUNDING OF RESERVES
(This Article does not apply to a Reinsurer authorized in both the United States
and Canada. This Article applies only to a Reinsurer who does not qualify for
credit by Canadian Insurance Authorities and/or United States governmental
authorities having jurisdiction over the Company’s loss reserves. If the
Reinsurer is authorized in the United States but not Canada, the United States
funding requirements noted below shall not apply; likewise, if the Reinsurer is
authorized in Canada but not the United States, the Canadian funding
requirements noted below shall not apply.)

1.   The Reinsurer shall provide collateral (“Collateral”) sufficient to permit
both the Company, pursuant to Canadian requirements, and Continental Casualty
Company (“CCC”), pursuant to Illinois requirements, to take credit for the
reinsurance provided under this Reinsurance Agreement and to avoid any
penalties. The Reinsurer recognizes that this may require the Reinsurer to
provide collateral in an amount exceeding the Reinsurer’s liability to the
Company under this Reinsurance Agreement.

2.   The required Collateral hereunder shall be both:

  (a)   at least such amount of collateral as is required to be vested in trust
under the Office

Surety Canada Quota Share Treaty
Effective: January 1, 2010
Page 9 of 15

 



--------------------------------------------------------------------------------



 



      of the Superintendent of Financial Institutions Canada (“OSFI”)
Reinsurance Collateral Trust in order to permit the Company to take full credit
for the reinsurance herein under Canadian requirements; and     (b)   at least
the estimated amount needed to prevent a Schedule F penalty to CCC under
Illinois requirements.

3.   For purposes of Canadian requirements, the Reinsurer shall deliver to the
Company, within thirty (30) calendar days of the effective date of this
Reinsurance Agreement, a fully executed and funded reinsurance trust agreement
in the form required by OSFI, in the amount determined in paragraph 2(a), for
the purpose of securing the Reinsurer’s Obligations under this Reinsurance
Agreement. “Reinsurer’s Obligations” shall mean unearned premium, known
outstanding losses that have been reported to the Reinsurer and loss expense
relating thereto, losses and loss expenses paid by the Canadian branch but not
recovered from the Reinsurer, plus reserves for losses and loss expenses
incurred but not reported. Such Collateral shall comply with all OSFI
requirements, the requirements of this Article, and the guidelines for eligible
assets.

4.   For purposes of Illinois requirements, cash, Letters of Credit and
Reinsurance Collateral Trusts are acceptable methods of providing the required
Collateral in the amount determined in paragraph 2(b).

  (a)   When funding by a Letter of Credit, the Reinsurer agrees to apply for
and secure timely delivery to CCC’s home office in Chicago, Illinois of a clean,
irrevocable and unconditional Letter of Credit issued by a bank consented to by
CCC with such consent not being unreasonably withheld, and containing provisions
acceptable to the insurance regulatory authorities having jurisdiction over
CCC’s reserves in an amount as provided in paragraph 2(b). Such Letter of Credit
shall be issued for a period of not less than one year, and shall be
automatically extended for one year from its date of expiration or any future
expiration date unless 60 calendar days (90 calendar days where required by
insurance regulatory authorities) prior to any expiration date the issuing bank
shall notify CCC by certified or registered mail that the issuing bank elects
not to consider the Letter of Credit extended for any additional period.     (b)
  If the Reinsurer’s choice of funding is or includes a Reinsurance Collateral
Trust Agreement, it shall enter into a Reinsurance Collateral Trust Agreement in
a form and with a bank satisfactory to CCC, and containing provisions acceptable
to the insurance regulatory authorities having jurisdiction over CCC’s reserves,
and deposit into the Reinsurance Collateral Trust cash and eligible securities
in the amount required by CCC.     (c)   The issuing bank (i) must be approved
by the NAIC Securities Valuation Office for Letters of Credit and (ii) if
applicable, have been assigned a Credit Rating by the LACE Financial Corporation
of “C” or above for both Letters of Credit and Reinsurance Collateral Trust
Agreements.

Surety Canada Quota Share Treaty
Effective: January 1, 2010
Page 10 of 15

 



--------------------------------------------------------------------------------



 



  (d)   At any time subsequent to the issuance of the Letter of Credit or
establishment of the Reinsurance Collateral Trust Agreement, CCC may withdraw
its consent to the use of an issuing bank, with such withdrawal right to be
exercised in CCC’s reasonable discretion, and the Reinsurer shall move the
Collateral to another CCC-approved issuing bank.

5.   The Company and CCC (collectively “CNA”) and Reinsurer agree that the
Letter of Credit, or other method of funding, provided by the Reinsurer pursuant
to the provisions of this Article may, subject to compliance with any
requirements of OSFI and the provisions of the OSFI Reinsurance Trust Agreement,
be drawn upon at any time, notwithstanding any other provision of this
Reinsurance Agreement, and be utilized by CNA or any successor, by operation of
law, of CNA including, without limitation, any liquidator, rehabilitator,
receiver or conservator of the Company for the following purposes:

  (a)   to reimburse CNA for the Reinsurer’s Obligations, the payment of which
is due under the terms of this Reinsurance Agreement and which has not been
otherwise paid;     (b)   to make refund of any sum which is in excess of the
actual amount required to pay the Reinsurer’s Obligations under this Reinsurance
Agreement;     (c)   to pay the Reinsurer’s share of any other amounts CNA
claims are due under this Reinsurance Agreement.

6.   In the event the amount drawn by CNA on any Letter of Credit, or other
method of funding, is in excess of the actual amount required for in paragraph
5(a), or in the case of paragraph 5(c), the actual amount determined to be due,
the Company shall promptly return to the Reinsurer the excess amount so drawn.
All of the foregoing shall be applied without diminution because of insolvency
on the part of CNA or the Reinsurer.

7.   At annual intervals from the effective date, or more frequently at the
discretion of the CNA, but never more frequently than quarterly, CNA may review
and adjust the Collateral required hereunder. If the amount of required
Collateral is increased, any additions shall be made within 30 days after CNA
notifies Reinsurer of such increase. If the amount of required Collateral is
decreased, CNA shall notify the Reinsurer that it is authorized, but not
required, to reduce the Collateral. Company shall cooperate with Reinsurer and
take any necessary steps to provide for the prompt release of any Collateral in
excess of the amount required. Any adjustment to Collateral held pursuant to the
OSFI Reinsurance Trust Agreement shall be subject to compliance with any
requirements of OSFI and the provisions of the OSFI Reinsurance Trust Agreement.

8.   The Reinsurer’s duty to provide Collateral hereunder is continuous and
extends until all of the Reinsurer’s Obligations under this Reinsurance
Agreement have been met in accordance with the applicable regulatory
requirements of Canada and Illinois. The Reinsurer’s liabilities under this
Agreement may extend beyond the time during which CNA shall be receiving
premiums under the Policies and beyond the termination of the Policies or this
Reinsurance Agreement.

9.   Except as may otherwise be provided in the OSFI Reinsurance Trust
Agreement, the Reinsurer shall be responsible for all costs and fees associated
with the establishment and maintenance of any cash advance, Letter of Credit
and/or Trust Agreement mandated by the provisions of this Article.

Surety Canada Quota Share Treaty
Effective: January 1, 2010
Page 11 of 15

 



--------------------------------------------------------------------------------



 



ARTICLE 24 — CONTINGENT COLLATERAL
At any time subsequent to the inception of this Reinsurance Agreement, in the
event that:

1.   the Reinsurer has been assigned an A.M. Best’s insurer financial strength
rating below “A-” or a Standard & Poor’s insurer financial strength rating below
“A-” (a Standard & Poor’s Insurance Solvency International rating of less than
“BBB” shall apply as respects alien Reinsurers other than Underwriting Members
of Lloyd’s, London, and a Lloyd’s Syndicate Assessment (LSA) rating of less than
three shall apply as respects Underwriting Members of Lloyd’s London); or

2.   the Reinsurer’s policyholders’ surplus (or the equivalent under the
Reinsuer’s accounting system) as reported in such financial statements of the
Reinsurer as designated by the Company has been reduced by 25% of the amount
therof from either the inception date of this Reinsurance Agreement or from any
date during the 12-month period preceding the inception of this Reinsurance
Agreement; or ,

3.   the Reinsurer ceases writing new or renewal assumed reinsurance business,

the Company may require that the Reinsurer provide Letters of Credit and/or
establish a Trust Agreement, at the Reinsurer’s own expense, to collateralize
the sum of the following under this Reinsurance Agreement, as reported by the
Company (hereinafter the “Reinsurer’s Collateral”):

  a.   the amount of loss and loss expense paid by the Company but not recovered
from the Reinsurer;     b.   reserves for loss and loss expense reported and
outstanding;     c.   reserves for loss and loss expense incurred but not
reported; and     d.   if applicable, unearned premium.

Such Reinsurer’s Collateral shall be established by the Reinsurer within ten
business days of receipt by the Reinsurer of the Company’s written notice
requesting the establishment of such Reinsurer’s Collateral, and the notice
shall be sent by the Company, to the Reinsurer, via certified mail or
internationally recognized overnight courier service. The Reinsurer’s Collateral
shall be established and maintained in accordance with the provisions of the
Funding of Reserves Article stated in this Reinsurance Agreement. If a Trust
Agreement is established, the Reinsurer shall select the trustee bank with the
consent of the Company, with such consent not to be unreasonably withheld.
If the Reinsurer does not agree with the statement of the Reinsurer’s Collateral
as furnished by the Company, a mutually agreed upon independent national
actuarial firm shall be engaged to evaluate the Reinsurer’s Collateral. During
such period of evaluation, the Reinsurer’s obligation to provide Reinsurer’s
Collateral remains unchanged. Such cost shall be shared equally between the
Company and the Reinsurer. If the parties fail to agree on the selection of an
independent national actuarial firm, each of the parties shall name two, of whom
the other shall decline one, and the final decision shall be made by drawing
lots. As respects the terms of this paragraph, any actuarial firm selected by
drawing lots shall be disinterested in the outcome of the calculation and the
employee of same engaged to evaluate the Reinsurer’s Collateral hereunder shall
not be under the influence of either party hereto and shall be a Fellow of the
Casualty Actuarial Society. It is agreed by the parties hereto that the
Arbitration Article of this Reinsurance Agreement shall not apply to the
resolution of disputes arising under the terms of this paragraph. The evaluation
by the independent national actuarial firm shall be binding on the Company and
the Reinsurer with respect to the amount of the Reinsurer’s Collateral.
Surety Canada Quota Share Treaty
Effective: January 1, 2010
Page 12 of 15

 



--------------------------------------------------------------------------------



 



The Reinsurer shall bear all costs associated with establishing and maintaining
the Letters of Credit and/or Trust Agreements as described in this Article
The failure of the Company to enforce any provision of this Article shall not
constitute a waiver by the Company of any such provision, irrespective of how
long such failure continues. The past waiver of any provision of this Article,
by the Company, shall not constitute a course of conduct or a waiver of the
Company’s rights in the future with respect to that same provision.
ARTICLE 25 — SERVICE OF SUIT
(This Article applies only to that Reinsurer who is not federally registered in
Canada. This Article is not intended to conflict with or override the parties’
obligation to arbitrate their disputes in accordance with the Arbitration
Article.)

A.   It is agreed that in the event of the failure of the Reinsurer hereon to
pay any amount claimed to be due hereunder, the Reinsurer hereon, at the request
of the Company, shall submit to the jurisdiction of a Court of competent
jurisdiction within Canada and shall comply with all requirements necessary to
give such Court jurisdiction, and all matters arising hereunder shall be
determined in accordance with the law and practice of such Court. Nothing in
this Article constitutes or should be understood to constitute a waiver of the
Reinsurer’s rights to commence an action in any Court of competent jurisdiction
in Canada to seek a transfer of a case to another Court as permitted by the
applicable laws of Canada or of any Province in Canada.

B.   (Applicable to a Reinsurer other than Underwriting Members of Lloyd’s,
England.)

    Service of process may be made upon Borden Ladner Gervais, LLP, Scotia
Plaza, 40 King Street West, Toronto, Canada M5H3Y4. In any suit instituted
against one of them upon this Reinsurance Agreement, the Reinsurer shall abide
by the final decision of such Court or of any Appellate Court in the event of an
appeal.

C.   The above named are authorized and directed to accept service of process on
behalf of the Reinsurer in any such suit and/or upon the request of the Company
to give a written undertaking to the Company that they shall enter a general
appearance upon the Reinsurer’s behalf in the event such a suit is instituted.

D.   Further, pursuant to any statute of any province of Canada which makes
provision thereof, the Reinsurer hereon hereby designates the Superintendent,
Commissioner or Director of Insurance or other officer specified for that
purpose in the Statute, or his successor or successors in office, as the
Reinsurer’s true and lawful attorney upon whom may be served any lawful process
in any action, suit or proceeding instituted by or on behalf of the Company or
any beneficiary hereunder arising out of this Reinsurance Agreement, and hereby
designates the above named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.

ARTICLE 26 — SEVERABILITY
If any law or regulation of any federal, provincial or local government of
Canada, or the ruling officials having supervision over insurance companies,
should render illegal this Reinsurance Agreement, or any portion thereof, as to
risks or properties located in the jurisdiction of such authority, either the
Company or the Reinsurer may upon written notice to the other suspend, abrogate,
or amend this Reinsurance Agreement insofar as it relates to risks or properties
Surety Canada Quota Share Treaty
Effective: January 1, 2010
Page 13 of 15

 



--------------------------------------------------------------------------------



 



located within such jurisdiction to such extent as may be necessary to comply
with such law, regulations, or ruling.
Such illegality, suspension, abrogation, or amendment of a portion of this
Reinsurance Agreement shall in no way affect any other portion thereof.
ARTICLE 27 — HONORABLE UNDERTAKING
The purposes of this Reinsurance Agreement are not to be defeated by narrow or
technical legal interpretations of its provisions. The Reinsurance Agreement
shall be construed as an honorable undertaking and should be interpreted for the
purpose of giving effect to the real intentions of the parties hereto.
ARTICLE 28 — SPECIAL PROVISION
At any time subsequent to the inception of this Reinsurance Agreement:

A.   should the ownership, control or management of the Company or the Reinsurer
be altered or changed, in whole or in part, in such a way that receipt or
payment of funds or any other contemplated transaction under this Reinsurance
Agreement would be prohibited by Canadian or United States of America statute,
regulation and/or other applicable law, or

B.   should the Company or the Reinsurer become subject to restrictions imposed
by the Canadian or United States government, so that receipt or payment of funds
or any other contemplated transaction under this Reinsurance Agreement would be
prohibited by United States of America statute, regulation and/or other
applicable law,

the Company or the Reinsurer must immediately notify the other party of same in
writing via certified, registered, or internationally recognized overnight
courier service, and the obligation to pay or receive funds or otherwise perform
under this Reinsurance Agreement shall be suspended until such time as the
Company or the Reinsurer are authorized by applicable law, regulation, or
license to perform under this Reinsurance Agreement.
ARTICLE 29 — CONFIDENTIALITY
The Reinsurer hereby acknowledges that the documents, information and data
provided to it by the Company, whether directly or through an authorized agent,
in connection with the placement, execution, or performance of this Reinsurance
Agreement (hereinafter called the “Confidential Information”) are proprietary
and confidential to the Company. Confidential Information shall not include
documents, information or data that the Reinsurer can show: (i) is publicly
known or has become publicly known through no unauthorized act of the Reinsurer,
(ii) has been rightfully received from a third person without obligation of
confidentiality, or (iii) was known by the Reinsurer prior to the placement of
this Reinsurance Agreement without an obligation of confidentiality.
The Reinsurer agrees not to disclose any Confidential Information; however, the
Reinsurer may disclose such Confidential Information, in the ordinary course of
business, to its employees, attorneys, intermediaries used for purchase of any
retrocessional covers that protect the Reinsurer’s liability under this
Reinsurance Agreement, retrocessionaires, auditors or accountants, as the
Reinsurer deems necessary and the Reinsurer shall verbally advise such entities
of the obligations contained in this Article and shall be bound by the
provisions of this
Surety Canada Quota Share Treaty
Effective: January 1, 2010
Page 14 of 15

 



--------------------------------------------------------------------------------



 



Article, or regulatory agencies, arbitration panels or courts of law. This
Article shall not preclude the disclosure of information which is required to be
disclosed in financial statements and reports filed by either the Company or
Reinsurer.
IN WITNESS WHEREOF the parties acknowledge that no intermediary is involved in
or brought about this transaction and the parties hereto, by their authorized
representatives, have executed this Reinsurance Agreement:

          on this   day of   2009

CONTINENTAL CASUALTY COMPANY (Canadian Branch)

             
By:
                     
 
            Printed Name:        
 
     
 
   
 
           
Title:
                     

          and on this   day of   2009

WESTERN SURETY COMPANY

             
By:
                     
 
            Printed Name:        
 
     
 
   
 
           
Title:
                     

Surety Canada Quota Share Treaty
Effective: January 1, 2010
Page 15 of 15

 